Exhibit 10.1
Loan Number: 2757504497
SECURED LINE OF CREDIT LOAN AGREEMENT
     THIS SECURED LINE OF CREDIT LOAN AGREEMENT (“Agreement”) is dated this 28th
day of October, 2008, and is entered into by and between LAKES ENTERTAINMENT,
INC. (“Borrower”) and FIRST STATE BANK (“Lender”).
     WHEREAS, Borrower desires to enter into a $8,000,000 non-revolving line of
credit loan agreement with Lender pursuant to the terms and conditions of that
certain $8,000,000 Secured Line of Credit Promissory Note, that certain
Mortgage, Security Agreement and Absolute Assignment of Lease and Rents (the
“Mortgage”), that certain Absolute Assignment of Leases, Rents, Contracts and
Agreement (the “Assignment of Leases”), that certain Indemnification Agreement
(the “Indemnification Agreement”) and that certain Collateral Assignment of Life
Insurance Policy (“Insurance Collateral Assignment”), each executed as of an
even date herewith, and all other documents referenced therein or executed by
Borrower in connection with this loan transaction (collectively, the “Credit
Agreement”);
     WHEREAS, Borrower and Lender desire to establish the conditions pursuant to
which advances of principal shall be funded and principal and interest hereunder
shall be paid; and
     WHEREAS, the parties hereto desire to be legally bound by the terms and
conditions of this Agreement along with all exhibits attached hereto and related
contractual agreements referenced herein, the terms and conditions of which are
incorporated herein by this reference;
     NOW, THEREFORE, for and in consideration of the foregoing recitals, and the
covenants and agreements hereinafter set forth and other good and valuable
consideration, the legal adequacy and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound hereby, agree as
follows:
     1. Definitions.
     In addition to the definitions set forth in the recitals, which are true
and accurate and which are incorporated herein by this reference, the following
terms shall have the following meanings unless otherwise agreed.
     “Advance” means each and every advance of principal by Lender to Borrower
which shall be evidenced by the Promissory Note and secured by the Credit
Agreement.
     “Application for Advance” means any application for an advance of principal
pursuant to this loan agreement in a form and with content acceptable to Lender.
     “Borrowing Base” means Eight Million and No/100 Dollars ($8,000,000).
     “Business Day” means a day on which commercial banks are authorized to
conduct business or Lender is open for business in the State of Arkansas.

1



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
     “Collateral” means the property of Borrower subject to security interests
or other liens pursuant to the Credit Agreements.
     “Event of Default” means the occurrence of those events as are more fully
described in Paragraph 7, hereof.
     “Financing Statements” means and includes all Uniform Commercial Code
financing statements and continuation statements as Lender shall require to give
notice of and perfect or to continue perfection of Lender’s security interest in
all personal property and fixtures constituting Collateral or otherwise
constituting security for the Obligations.
     “Guarantor” means Lyle Berman, an equity owner of Borrower.
     “Guaranty” means the Unconditional Guaranty of Guarantor of even date
herewith.
     “Information” means all information received from Borrower relating to
Borrower and its businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by Borrower.
     “Lender Expenses” means all reasonable legal fees, court costs, and
administrative charges which Lender may incur in connection with the
administration of this credit relationship after the occurrence and during the
continuation of an Event of Default.
     “Maturity Date” means that date which is twenty-four (24) months from and
after the date of the Promissory Note.
     “Obligations” means all advances of principal and all interest, Lender
Expenses, fees, costs, charges, and other liabilities of every possible nature,
whether now existing or accruing hereafter, and whether vested or contingent in
nature, and whether monetary or non-monetary in nature, the payment or
performance of which are owed by the Borrower to the Lender pursuant to the
Credit Agreements, or any other document executed by Borrower in favor of
Lender.
     “Promissory Note” means that Secured Line of Credit Promissory Note in the
original face amount of Eight Million and No/100 Dollars ($8,000,000.00) of even
date herewith.
     2. The Loan and Terms of Payment.
     (a) Promissory Note. Upon Borrower’s compliance with all conditions
precedent and terms and conditions as are set forth herein and in the Credit
Agreement, Lender hereby agrees to extend credit to Borrower in a collective sum
not to exceed the Borrowing Base. Concurrently herewith, Borrower shall execute
and deliver to Lender the Promissory Note in the face amount of Eight Million
and No/100 Dollars ($8,000,000.00).
     (b) Term of Credit Facility. All Obligations outstanding hereunder shall be
due and payable at the Maturity Date, subject to acceleration as provided in the
Credit Agreement. The

2



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
Obligations shall bear interest at the rate and pursuant to the terms and
conditions of the Promissory Note.
     3. Conditions to Advances; Providing for In-Balance Nature of Facility;
Non-Revolving Nature of Facility.
     (a) Conditions to Advances. Assuming the absence of a continuing Event of
Default, Borrower shall have the right to request advances of principal from
Lender, and, upon such requests, Lender shall make such advances of principal to
Borrower; PROVIDED, HOWEVER, that Lender shall never advance principal hereunder
in an amount in excess of the Borrowing Base and provided that Borrower shall
have executed and/or delivered, as applicable, the following items to Lender:

  (i)   a completed Application for Advance;     (ii)   Financing Statements, in
a form deemed reasonably acceptable by Lender;     (iii)   the Promissory Note;
    (iv)   the Mortgage;     (v)   the Assignment of Leases;     (vi)   the
Guaranty;     (vii)   the Indemnification Agreement;     (viii)   the Insurance
Collateral Assignment; and     (ix)   any and all other documents that Lender
may reasonably require.

     (b) Maintenance of In-Balance Nature of Facility. On each Business Day
throughout the term of the Credit Agreement, Lender shall determine whether the
total amount of Advances to Lender hereunder equals or is less than the
Borrowing Base, and shall provide for the following occurrences in the following
situations:
     (i) To the extent that the collective sum total of all Advances is less
than the Borrowing Base, then Borrower may request and Lender shall advance,
assuming the absence of a continuing Event of Default, additional principal up
to, but not exceeding, the Borrowing Base; and
     (ii) Should the collective sum total of all Advances hereunder ever exceed
the Borrowing Base, then the Lender shall provide Borrower with written notice
of such status and within three (3) Business Days after the delivery by Lender
to Borrower of such written notice Borrower shall take any and all action
necessary to ensure that the collective sum total of all Advances equals or is
less than the Borrowing Base, including, without limitation, reducing the
collective sum total of all Advances hereunder through prepayment of principal,
pledging additional collateral or a combination of the forgoing.
     (c) Non-Revolving Nature of Credit Facility. This credit facility is
intended to be non-revolving in nature.

3



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
     4. Security.
     As security to collateralize the Borrower’s duty to pay and perform all
Obligations hereunder, Borrower shall and does hereby give and grant to Lender
all collateral and security which is pledged pursuant to the Credit Agreement.
Such Obligations will be guaranteed by the Guaranty.
     5. Representations and Warranties.
     Borrower does additionally warrant and represent to Lender the following:
     (a) Borrower’s execution, delivery and performance of this Agreement and
the Credit Agreement (i) will not violate any indenture, agreement or any other
instrument to which Borrower is a party or by which Borrower or any of its
property is bound; and (ii) will not be in conflict with, result in a breach of
or constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of its property or assets, except as contemplated by the provisions of this
Agreement. Each of the documents which collectively constitute the Credit
Agreement, when executed and delivered to Lender, will constitute the legal,
valid and binding obligations of respective signatories thereto enforceable in
accordance with their terms.
     (b) All financial data and other written information that has been provided
by Borrower to Lender with respect to Borrower (i) is complete and correct in
all material respects and does not omit to state any material fact necessary in
order to make the statements herein or therein not misleading; and
(ii) accurately presents the financial condition of Borrower as of the date on
which the same have been furnished. Borrower’s year-end balance sheet dated as
of December 30, 2007 and quarterly balance sheet dated as of June 29, 2008
disclose all known material liabilities, direct and contingent, as of their
respective dates. Other than as disclosed by Borrower in its public reports
filed pursuant to the Securities Exchange Act of 1934, there has been no
material adverse change in the financial condition of Borrower since
December 30, 2007 other than changes in the ordinary course of business or
changes attributable to market conditions generally, none of which changes has
been both material and adverse.
     (c) To its knowledge, Borrower is not in material default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions set forth in any agreement or instrument to which it is a party.
     (d) All other written reports, papers, data and information given by
Borrower to Lender with respect to Borrower are accurate and correct in all
material respects and complete insofar as completeness may be necessary to give
Lender a true and accurate knowledge of the subject matters thereof.
     (e) Borrower has filed all required federal and state income tax returns
and has paid all taxes which have become due pursuant to such returns or
pursuant to any assessments received by it except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with generally

4



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
accepted accounting principles. Borrower knows of no basis for an additional
assessment in respect of any such taxes.
     (f) There is not now pending against or affecting the Collateral or
Borrower nor is there to our knowledge threatened any action, suit or proceeding
at law or in equity or by or before any administrative agency which, if
adversely determined, would impair or affect the financial condition or
operation of Borrower in any material respect.
     (g) Borrower is not insolvent; has not made an assignment for the benefit
of creditors; has not suspended business or commenced proceedings for
dissolution or become insolvent; has not filed or become the subject of any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings for relief under bankruptcy, insolvency or receivership
laws for the relief of debtors; has not had any judgment, writ or warrant of
attachment, or similar process, entered or filed against it or any of its
property or assets, which renders it insolvent or impairs its ability to
continue doing business and which has remained unvacated, unbonded or unstayed
for a period of 30 days; has not failed to pay its debts as they became due
except for taxes which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with generally accepted accounting principles; has not
taken any action, nor has any intentions to take any action, which would
constitute an “act of bankruptcy” under the Federal Bankruptcy Code and is not
in contemplation thereof.
     6. Covenants.
     So long as any of the Obligations remain unpaid, Borrower shall at all
times be in full and timely compliance with all of the following covenants and
perform all duties and obligations set forth below in a timely manner:
     (a) The Borrower shall keep adequate records and books of account
reflecting all financial transactions in conformity with appropriate income tax
accounting procedures and all applicable requirements of any governmental agency
having jurisdiction over Borrower or any of its businesses; and (b) Borrower
acknowledges that the placement of any additional liens upon the Collateral
described in the Credit Agreement may impair the ability of Lender to obtain
assurance that its security interest remains in a prior position and that the
Obligations will be repaid in accordance with the Credit Agreement. Accordingly
and to facilitate the purposes of this Agreement and to avoid causing damage to
Lender, Borrower agrees that it shall not create or suffer to be created any
additional lien upon any of the Collateral without Lender’s prior written
consent, such consent not to be unreasonably withheld or delayed.
     (b) Upon the request of Lender, the Borrower shall execute or cause the
execution, acknowledgment and delivery of such further instruments (including,
without limitation, declarations of no set-off) and do such further acts as may
be necessary, desirable or proper to carry out more effectively the purposes of
this Agreement or the other Credit Agreements.

5



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
     (c) The Borrower shall not take any action with respect to any of the
Collateral which is inconsistent with the provisions and the purpose of this
Agreement or which would materially adversely affect the rights of Lender under
the Credit Agreement.
     (d) Borrower shall deliver to Lender: (a) quarterly financial statements
within forty-five (45) days after the end of each fiscal quarter (b) annual
financial statements within ninety (90) days after the end of each fiscal year,
(c) such other information as Lender might reasonably request from time to time.
With regard to internally generated reports, all shall be certified by
Borrower’s Chief Executive Officer and Chief Financial Officer as being true and
correct.
     (e) Without the prior written consent of Lender, Borrower shall not: amend
its organizational or governing documents in a manner that materially adversely
affects Lender’s rights hereunder; dissolve; or fail to remain in good standing
and authorized to do business in all jurisdictions where such standing or
authorization is required with respect to Borrower and where the failure to do
so would have a material adverse impact on Borrower or its assets or operations.
     (f) Borrower will maintain throughout the term of the Loan insurance
policies, with premiums prepaid, with reputable insurance companies not
affiliated with Borrower, in such amounts and against such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower operates, including, without
limitation, such insurance as is required pursuant to the Mortgage.
     (g) On the date hereof, Borrower agrees to pay Lender an origination fee
equal to $20,000.
     7. Default.
     The occurrence of any one or more of the following events and/or
occurrences shall constitute an “Event of Default” hereunder:
     (a) Default in the payment of any Obligation by Borrower under the Credit
Agreement for a period in excess of any applicable cure period provided therein;
     (b) Borrower’s failure to comply with the provision of any financial
covenant or any other covenant, condition or obligation contained in the Credit
Agreement provided that such failure continues for at least 10 days after
Borrower’s receipt of written notice thereof;
     (c) Should any warranty or representation contained herein or elsewhere in
the Credit Agreement at any time prove to have been false or misleading in any
material respect when made;
     (d) The levy of an attachment, execution or other such process against
Borrower’s property or any of their assets with respect to a claim or claims
aggregating $50,000 or more and the failure by Borrower to obtain the discharge
thereof or provide adequate bond acceptable to Lender as security therefor
within 30 days after attachment;

6



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
     (e) Default in the performance of any other obligation of Borrower to
Lender under any other agreement between Borrower and Lender for a period in
excess of any applicable cure period provided therein;
     (f) Borrower’s entry into or granting of a general assignment for the
benefit of its creditors, the voluntary or involuntary appointment of a receiver
for all or substantially all of its assets, Borrower’s bankruptcy or Borrower’s
admission in writing of its inability to make payments on its debts as they
mature;
     (g) The occurrence of any material adverse change in the financial
conditions or operations of Borrower other than changes attributable to market
conditions generally.
     8. Remedies.
     (a) Upon the occurrence and during the continuance of any Event of Default
Lender may:
     (i) Declare all of the Obligations immediately due and payable;
     (ii) Take all steps in accordance with applicable law that Lender may deem
necessary and appropriate in Lender’s discretion to sell and liquidate the
Collateral in that manner which Lender deems appropriate;
     (iii) Terminate Lender’s agreement to make further Advances under this
Agreement;
     (iv) Offset against the Obligations any amounts due Borrower under any
other agreement between Borrower and Lender, including, without limitation, bank
accounts otherwise held by Lender;
     (v) Exercise any and all other rights and/or remedies which may be
available to Lender either at law or in equity.
     (b) Disposition of Proceeds. Subject to the provisions of all applicable
law, and after the occurrence and during the continuation of an Event of
Default, the net cash proceeds resulting from the sale or other disposition of
all or any part of the Collateral held by Lender shall be applied in the
following order: (i) first, to Lender Expenses; (ii) second, to the satisfaction
of the Obligations, with application to principal, interest, charges and
expenses to be in such order and manner as determined by Lender in its sole
discretion; and (iii) third to satisfaction of any remaining obligations of
Borrower hereunder. Any surplus after such application shall be delivered to
Borrower, and Borrower shall be liable for, and shall pay to Lender on demand,
any deficiency remaining after such application.
     (c) Remedies Cumulative. The remedies provided for herein are cumulative
and shall be in addition to any and all other rights or remedies provided for
herein or at law or in equity including any banker’s lien and right of offset.
The exercise of any right or remedy by Lender hereunder shall not constitute a
cure or waiver of any default in connection with the Obligations nor invalidate
any

7



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
notice of default or act done pursuant to any such notice, nor prejudice Lender
in the exercise of any of its other rights.
     9. Miscellaneous.
     (a) Waiver. No waiver by Lender of any default or breach by Borrower
hereunder shall be implied from any omission by Lender to take, or any delay in
taking, action on account of such default other than the default expressly made
the subject of the waiver and any such express waiver shall be operative only
for the time and to the extent therein stated. Any waiver of any covenant, term
or condition contained herein shall not be construed as a waiver of any
subsequent breach of the same covenant, term or condition. The consent or
approval by Lender to or of any act by Borrower requiring further consent or
approval shall not be deemed to waive or render unnecessary the consent or
approval to or of any subsequent similar act.
     (b) No Duty of Lender. Nothing in this Agreement shall impose or imply any
duty or obligation whatsoever upon Lender, and Lender shall be under no duty to
take any action to preserve rights of Borrower with respect to any of the
security held by Lender for the Obligations. Borrower waives any and all
impairment of recourse and/or impairment of collateral defenses which it may
possess against the Lender.
     (c) Amendment. This Agreement and the other agreements comprising the
Credit Agreement constitute the entire agreement between the parties and may not
be changed, waived, discharged or terminated orally, but only by an instrument
or instruments in writing signed by the party against whom enforcement is
sought.
     (d) Indemnification. To the fullest extent permitted by law, Borrower
agrees to indemnify and hold harmless Lender, and Lender’s officers, directors,
shareholders, agents, attorneys and employees (collectively “Indemnitee”), from
and against any and all out of pocket costs resulting from liability, loss,
damage, costs or expense, including court costs and reasonable attorney’s fees,
that Indemnitee may hereafter suffer, incur, reasonably pay or in any manner be
held liable for to third parties, by reason of any breach, default, misstatement
or misrepresentation of any of the statements, warranties or representations of
Borrower contained in the Credit Agreement, or by reason of any material breach
or default by Borrower, or any of Borrower’s employees, officers, affiliates or
agents, in the performance of any duties, covenants or obligations arising under
this or any related agreement, other than any such breach or default occasioned
by Lender’s gross negligence, willful misconduct or breach of contract. In this
connection, but without limitation, Borrower agrees to reimburse any Indemnitee
promptly upon demand for any payments made by such person to a third party with
respect to any liability, damage, loss or claim to which the foregoing indemnity
relates.
     (e) Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (a) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof,
(b) one (1) Business Day (defined below) after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly

8



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

     
If to Borrower:
  LAKES ENTERTAINMENT, INC.
 
  130 Cheshire Lane
 
  Suite 101
 
  Minnetonka, Minnesota 55305
 
  Attn: Damon Schramm, Vice President and General Counsel
 
   
With a copy to:
  GRAY PLANT MOOTY
 
  80 South Eighth Street
 
  500 IDS Center
 
  Minneapolis, Minnesota 55402
 
  Attn: Daniel Tenenbaum
 
   
If to Lender:
  FIRST STATE BANK
 
  620 Chestnut Street
 
  Conway, Arkansas 72032
 
  Attn: Randy Sims
 
   
With a copy to:
  GILL ELROD RAGON
 
      OWEN & SHERMAN, P.A.
 
  425 West Capitol Avenue, Suite 3801
 
  Little Rock, Arkansas 72201
 
  Attn: Daniel Goodwin

or addressed as such party may from time to time designate by written notice to
the other parties.
     Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
     (f) Attorneys’ Fees. Borrower does hereby covenant and agree that it shall
reimburse Lender for any and all reasonable litigation, collection and
enforcement fees and costs of whatever nature, including attorneys’ fees and
court costs, which Lender may incur as a result of its enforcement of Borrower’s
obligations hereunder including, without limitation, all “workout” or similar
discussions and negotiations and all fees and costs incurred in connection with
Lender’s involvement in any bankruptcies arising therefrom. Borrower shall
additionally be responsible for the payment at the initial funding of principal
hereunder all legal fees incurred by Lender in connection with the documentation
and closing of this credit facility.
     (g) Binding Effect; Assignment. This Agreement may be assigned by Lender,
including, without limitation the assignment or sale of a participation interest
in the loan transaction governed by this Agreement. Subject to compliance with
the confidentiality requirements of paragraph 9(q) below, Borrower authorizes
Lender to disseminate any information it has pertaining to the loan transaction,
including, without limitation, credit information on Borrower, any of its
principals, any guarantor, or any other party liable, directly or indirectly for
the Obligations, to such assignee or

9



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
participant or prospective assignee or participant. Borrower shall execute,
acknowledge and deliver any and all instruments requested by Lender in
connection with such assignment or participation. Borrower may not assign its
interest in, or obligation under, this Agreement except with the written consent
of Lender. Subject to the forgoing, all of the terms, covenants, conditions,
representations and warranties hereof shall inure to the benefit of, and be
binding upon, the successors and assigns of Lender and Borrower. Borrower hereby
consents to the collateral assignment of Lender’s interests in and to the Credit
Agreement to third party creditors of Lender without the need for any further
consent of whatever nature by Borrower. Should Lender’s assignee assume rights
under the Credit Agreement, Borrower covenants and agrees that it will continue
to perform the Credit Agreement in accordance with its terms and conditions and
shall recognize said assignee as the lawful and enforceable successor in
interest to Lender.
     (h) Interpretation. This Agreement shall be governed and interpreted under
Arkansas law. Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender. The headings of the paragraph of this Agreement
are for convenience only and do not define or limit any terms or provisions.
Time is of the essence in the performance of this Agreement by Borrower. The
invalidity or unenforceability of any one or more provisions of this Agreement
will in no way affect any other provision.
     (i) Preparation of Agreement. The parties hereto acknowledge that this
Agreement has been negotiated and prepared in an arms-length transaction and
that both Lender and Borrower have negotiated all the terms contained herein.
Accordingly, the parties agree that neither party shall be deemed to have
drafted the Agreement and the Agreement shall not be interpreted against either
party as the draftsman.
     (j) Other Acts and Documents. The parties agree to undertake such other
acts and execute such other documents as may be reasonably necessary to effect
the purpose and intent of this Agreement.
     (k) Merger. This Agreement, the Promissory Note, and the other agreements
or instruments identified or referenced in the Credit Agreement represent the
culmination of all prior negotiations, representations, and agreements between
the parties with respect to the transaction contemplated hereby. All such prior
negotiations, representations, and agreements are merged herein.
     (l) Advice of Counsel. Each party acknowledges to the other that such party
has been advised by legal counsel in connection with the negotiation and
execution of this Agreement and that each party understands the terms and
conditions contained herein and that each has entered into this Agreement
voluntarily.
     (m) JURY WAIVER. BORROWER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT
TO A JURY TRIAL IN THE EVENT OF ANY DISPUTE OR LITIGATION ARISING HEREUNDER OR
UNDER ANY RELATED DOCUMENT EXECUTED IN CONNECTION HEREWITH. BORROWER COVENANTS
AND AGREES THAT THE SOLE AND EXCLUSIVE JURISDICTION AND VENUE FOR ALL LITIGATION
ARISING IN

10



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
CONNECTION WITH THE ENFORCEMENT, COLLECTION OR ADMINISTRATION OF THIS SECURED
LINE OF CREDIT LENDING AGREEMENT SHALL REST EXCLUSIVELY IN FAULKNER COUNTY,
ARKANSAS AND MAKER WAIVES ALL RIGHTS TO ASSERT OTHERWISE.
     (n) Construction. Unless the context of any provision of this document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”. The words “hereof,” “herein,”
“hereby,” “hereunder, “ and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, paragraph, exhibit and similar references are to this Agreement unless
otherwise specified. Any reference in this Agreement to the Credit Agreement or
any other Agreement to which Lender and Borrower are a party shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions and supplements thereto.
     (o) Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by this reference.
     (p) USA Patriot Act Compliance. Borrower warrants and represents that
neither Borrower nor any principal, manager or majority member of Borrower
appear on the list of Specially Designated Nationals and Blocked Persons that is
maintained by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or any similar list maintained by any governmental entity or
agency (collectively, the “SDN List”). If Lender knows, has reason to know or
suspects or has reason to suspect that Borrower has, is, or will violate the
warranty and representation contained in the preceding sentence, Lender shall
have the right to terminate this Agreement and to take any and all action or to
make any report or notification required by OFAC or any other applicable
governmental entity or agency or by the laws relating to the applicable SDN
List.
     (q) Participation. Lender shall have the exclusive option and privilege of
selling the Loan in its entirety or participating interests in the Loan to such
persons or entities and on such terms and conditions as Lender may determine and
may disclose any and all information relating to the Loan to such participants
or any other purchaser of the Loan, provided that such participants or other
purchasers are bound by written obligations of confidence substantially similar
to those contained herein or are otherwise subject to bank secrecy laws
prohibiting the disclosure of Borrower’s confidential information.
     (r) Multiple Counterpart Execution. It is expressly agreed and understood
that this document may be executed in multiple counterparts and with multiple
signature pages and that all signature pages, when attached to and assembled
with this document, shall constitute and comprise a single document that is
enforceable against all parties on all signature pages in accordance with this
document’s terms.
     (s) Regulatory Matters. As a business involved in the gaming industry,
Borrower conducts business in a highly regulated industry under privileged
licenses issued by federal, state,

11



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
local and tribal gaming regulatory authorities. Borrower maintains compliance
programs that have been established to protect and preserve its name,
reputation, integrity, and goodwill and to monitor compliance with the
requirements established by gaming regulatory authorities. Performance of the
Credit Agreement is contingent upon both parties’ compliance with the laws,
regulations, and policies in jurisdictions where business activity is conducted.
Failure to comply with laws, regulations, and policies in jurisdictions where
business is conducted could result in termination of the Credit Agreement.
Lender agrees to (a) undergo all reasonable and necessary background due
diligence investigations, including completing Borrower’s standard background
questionnaire, performed by Borrower from time to time, and (b) cooperate with
requests, inquiries, or investigations of gaming regulatory agencies in
connection with the performance of the Credit Agreement.
     (t) Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of all information received by Borrower relating to
Borrower and its businesses (such information, other than any such information
that is available to the Lender on a non-confidential basis prior to disclosure
by Borrower, being herein referred to as the “Information”), except that
Information may be disclosed to (a) affiliates, partners, directors, officers,
employees, agents, advisors, and representatives (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of, but only to the extent necessary with respect thereto, any
remedies hereunder or under any other of the Credit Agreements, subject to an
agreement containing provisions substantially the same as those of this Section,
(e) with the consent of the Borrower, or (f) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Lender on a nonconfidential basis from
a source other than the Borrower. Lender shall be considered to have complied
with its obligations under this Section if Lender has exercised the same degree
of care to maintain the confidentiality of such Information, but in no event
less than a reasonable degree of care, as it would accord its own confidential
information of a similar nature.
     Lender acknowledges that (a) the Information may include material
non-public information concerning the Borrower, (b) it has developed compliance
procedures regarding the use of material non-public information, and (c) it will
handle such material non-public information in accordance with applicable law,
including federal and state securities laws.
[This space intentionally left blank; signatures to follow]

12



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
[Signatures to the Secured Line of Credit Loan Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Secured Line of
Credit Loan Agreement on the day and year set forth in the preface.

                  LENDER:    
 
                FIRST STATE BANK    
 
           
 
  By:   /s/ Randall Sims    
 
  Title:  
 
President & CEO    
 
                BORROWER:    
 
                LAKES ENTERTAINMENT, INC.    
 
           
 
  By:   /s/ Timothy Cope    
 
  Title:  
 
President and Chief Financial Officer    

ACKNOWLEDGMENT
STATE OF Minnesota                        )
                                          )ss.
COUNTY OF Hennepin                      )
     Personally appeared before me, the undersigned authority in and for the
said county and state, on this 28th day of October, 2008, within my
jurisdiction, the within-named Timothy Cope, who acknowledged that he/she was
the President and Chief Financial Officer, of LAKES ENTERTAINMENT, INC. a
Minnesota business corporation, and that, for and on behalf of the said
Corporation and as its act and deed, he/she executed the above and foregoing
instrument after first having been duly authorized by said Corporation to do so.

                  /s/ Tamora R. Hartman       Notary Public           

My commission expires:
January 31, 2012


13



--------------------------------------------------------------------------------



 



Loan Number: 2757504497
ACKNOWLEDGMENT
STATE OF Minnesota              )
                                          )ss.
COUNTY OF Hennepin            )
     Personally appeared before me, the undersigned authority in and for the
said county and state, on this 28th day of October     , 2008, within my
jurisdiction, the within-named Randall Sims     , who acknowledged that he/she
was the President & CEO, of FIRST STATE BANK an Arkansas state bank, and that,
for and on behalf of the said Bank and as its act and deed, he/she executed the
above and foregoing instrument after first having been duly authorized by said
Bank to do so.

                  /s/ Tamora R. Hartman       Notary Public           

My Commission expires:
January 31, 2012

14